                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DONALD E. MUDICA, III,

               Petitioner,

                      v.                           CAUSE NO. 3:19-CV-1054-PPS-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Donald E. Mudica, III, is a prisoner at the Westville Correctional Facility.

Without a lawyer, he filed a habeas corpus petition attempting to challenge a prison

disciplinary hearing held at St. Joseph County Community Corrections where he was

charged with Possession of a Weapon or a Makeshift Weapon. Mudica states he was not

found guilty and did not lose any earned credit time as a result of this proceeding. A

prison disciplinary action can only be challenged in a habeas corpus proceeding where

it results in the lengthening of the duration of confinement. Hadley v. Holmes, 341 F.3d

661, 664 (7th Cir. 2003). Because this charge did not result in the lengthening of the

duration of his confinement, he cannot challenge this disciplinary action in a habeas

corpus proceeding.

       Mudica argues this charge was used to revoke his placement in the county jail

and send him to the Indiana Department of Correction to complete his sentence.

However, the Constitution does not create a due process liberty interest in avoiding

transfers. Sandin v. Conner, 515 U.S. 472 (1995), see also Cochran v. Buss, 381 F.3d 637, 641
(7th Cir. 2004) (collateral consequences of prison disciplinary proceeding are not a basis

for habeas corpus relief).

       If Mudica wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because I find pursuant to 28 U.S.C. § 1915(a)(3) that an appeal in

this case could not be taken in good faith. Nevertheless, if Mudica files a notice of

appeal, he may ask the United States Court of Appeals for leave to proceed in forma

pauperis by filing a motion with the Circuit Court along with a copy of this order

demonstrating that he has already been denied leave to proceed in forma pauperis by

the District Court.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment; and

       (3) DENIES Donald E. Mudica, III, leave to proceed in forma pauperis on appeal.

       SO ORDERED on February 20, 2020.

                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
